PER CURIAM.
This appeal is DISMISSED for lack of jurisdiction. See Fla. R.App. P. 9.140(b)(2)(A)® (“A defendant who pleads guilty or nolo contendere may expressly reserve the right to appeal a prior disposi-tive order of the lower tribunal, identifying with particularity the point of law being reserved.”) (Emphasis added); Thomas v. State, 948 So.2d 968, 969 (Fla. 1st DCA 2007) (dismissing the appeal for lack of jurisdiction because the parties did not stipulate that the motion to suppress presented a dispositive issue and the trial court did not find that its denial of the motion was dispositive); see also F.C. v. State, 971 So.2d 899 (Fla. 3d DCA 2007); C.L.M. v. State, 752 So.2d 67 (Fla. 5th DCA 2000); White v. State, 661 So.2d 40 (Fla. 2d DCA 1995).
DAVIS, VAN NORTWICK, and POLSTON, JJ., concur.